Per Curiam.

— “ This judgment must have been predicated on the supposition, that by the exhibition of the deeds above mentioned, the appellees had traced the title of the parties litigant to a common source, and that the recital in the deed from Gall-ion estopped the appellant from denying the title of the ancestors of the appel-lees. But there is no proof that the appellant came into possession of the premises under that deed, or that the deed itself was ever in his possession; and without evidence that he was in some way connected with it, the recitals it contains cannot be binding upon him.
“ Besides, the deed from Murdock conveys his interest as well as that of the ancestors of the appellees, and if the bare fact, that a paper was in existence purporting to be such a deed, could be held sufficient evidence of a former title and possession in the grantors, the appellees, if the interest of their ancestors had not been legally conveyed away, were entitled to recover that interest only. They certainly could not, on such grounds, establish a claim to the whole premises including the interest of Murdock.
“We think the evidence is insufficient to sustain the judgment.”
Judgment reversed, &c.